ORDER
Musgrave, Senior Judge:
In light of defendant Joseph Almany’s recent request for Substitution of Attorney to remove David K. Geren, the Court now issues this Order rescinding its previous Order to Show Cause for a contempt hearing. See Slip Op. 98-52 (April 21,1998) (ordering a hearing for Joseph Almany and David Jordan, Inc.’s attorney, David K. Geren, to show cause why he should not be held in contempt). The Court recognizes that, while the Substitution of Attorney request is not in strict compliance with Form 12 as required by USCIT R. 75, David K. Geren is no longer the attorney of record in this case. The Court acknowledges that the conduct of Mr. Geren up to this point has been unacceptable but wishes to move this case forward. Therefore the Court requires the submission of a duly executed Substitution of Attorney request pursuant to USCIT R. 75, and it is hereby
Ordered that the Order to Show Cause contempt hearing scheduled to occur before this Court on June 5,1998, at 10:00 a.m. in Courtroom Two of the United States Court of International Trade, One Federal Plaza, New York, New York is canceled; and it is further
Ordered that the Substitution of Attorney by defendant Joseph Almany and David Jordan, Inc. be re-submitted in compliance with US-CIT R. 75 and USCIT Form 12.